DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 02/04/2021.  
The Claims 1-25 have been canceled by the applicant.

Claim Objections     

Claims 27, 32, 35, 40, 43 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 30, 33-34, 38, 41-42, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (U.S. Pub. 20170235614) in view of Maheshwari et al. (U.S. Pub. 20130079048). 

Regarding claim 26 Choe disclose an Internet-of-Things (IoT) device comprising: 
at least one memory para. 31, “system memory 350” including a data buffer para. 31, “data buffer(s) 359”; and 
at least one processor para. 31, “CPU 340” to execute instructions to: 
generate a packet descriptor read as “a memory descriptor list” for sensor data, the packet descriptor to be stored separate from the data buffer para. 60, “A producer process associated with the resource can monitor the data buffer and update a memory descriptor list storing pointers to valid data stored in the buffer”. Fig. 3 shows data buffers for the sensors and other different applications that are separated from each other. It would be inherently obvious to keep a list of the addresses or pointers of the buffer in a different location that does not get overwritten and lost when new data comes into the data buffer.
the pointer to indicate a location in the data buffer where the sensor data is stored para. 42, “the transport component 444 can provide a pointer to the head of the buffer (as determined from the memory descriptor list)”; 
generate a network packet, the network packet including the sensor data from the data buffer and the header from the packet descriptor para. 42, “The transport component 444 can indicate to the applications that data is available in the buffer by sending a message… For example, the transport component 444 can provide a pointer to the head of the buffer (as determined from the memory descriptor list) to the application when data is available”, 
Choe does not specifically disclose a network packet. However Maheshwari teach, para. 50, “Uplink data compression (UDC) aims to reduce the size of uplink data packets including, but not limited to, transport control protocol (TCP) headers… In UDC, the user device (e.g., such as user terminal 120) compresses the data, which may then be decompressed at a receiving end, for example, by the radio network controller (RNC)”, read as “UDC packet format 300”,
Maheshwari  further teach, the packet descriptor including a header and a pointer para. 54, “FIG. 3 illustrates an example UDC packet format 300, the UDC packet format 300 includes… a UDC dynamic header. The UDC dynamic header includes pointer metadata for each match being referenced for compression”, and 
cause transmission of the network packet to a target computing device para. 71, “At 406, the sender may transmit the compressed current packet (e.g., to a receiver)”. 
Choe and Maheshwari are analogous because they pertain to the field of sensor network communication and, more specifically, to sensor transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maheshwari in the system of Choe so the system can send the sensor’s collected data to a remote device (e.g. server) for management and analysis. The motivation for doing so would have been to be able to reach the most difficult and inadequate places through sensors without the need for extra capabilities to analyze the data obtained.
Regarding claim 30 Choe disclose, wherein the packet descriptor includes a tail, the network packet includes the tail, and the at least one processor is to allocate separate packet scatter buffers for the header and the tail para. 42, “For example, the data buffer can be arranged as a circular first-in first-out (FIFO) buffer having a head pointing to the oldest information and tail pointing to the newest information. The producer process can add information to the buffer by pushing data into the tail of the buffer and the consumer process can take information from the buffer by pulling data from the head of the buffer”.  
Regarding claim 33 Choe disclose, wherein the at least one processor is to cause the packet descriptor to be stored in a transmission descriptor ring para. 42, “For example, the data buffer can be arranged as a circular first-in first-out (FIFO) buffer having a head pointing to the oldest information and tail pointing to the newest information. The producer process can add information to the buffer by pushing data into the tail of the buffer and the consumer process can take information from the buffer by pulling data from the head of the buffer”.  
Claim 34 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 26.
Regarding claims 38, 41, 46 and 49 the limitations of claims 38, 41, 46 and 49, respectively, are rejected in the same manner as analyzed above with respect to claims 30 and 33, respectively.
Claim 42 recites a method corresponding to the apparatus of claim 26 and thus is rejected under the same reason set forth in the rejection of claim 26.

Claim(s) 28-29, 36-37 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (U.S. Pub. 20170235614) in view of Maheshwari et al. (U.S. Pub. 20130079048) further Hahm (U.S. Pub. 20160212057). 
Regarding claim 28 Choe and Maheshwari does not specifically disclose, wherein the at least one processor is to associate a launch time and a cycle period with the packet descriptor, the cycle period to Page 2 of 8define a period of time from an initial transmission of the sensor data to a successive transmission of the sensor data. However Hahm teach, para. 63, “The processor 410 may be configured to collect sensor data from the sensor unit 450 periodically or at a specific time point based on a function or service that an application provides through the application unit”.
Choe, Maheshwari and Hahm are analogous because they pertain to the field of sensor network communication and, more specifically, to sensor transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hahm in the system of Choe and Maheshwari to be able to assign a transmission window to the collecting device to transfer the obtained data to the remote central device (e.g. server). The motivation for doing so would have been to ensure the transmission of the sensor data avoiding collision and interference. 
Regarding claim 29 Choe and Maheshwari does not specifically disclose, wherein the at least one processor is to: cause the transmission of the network packet based on the launch time; and after the network packet is transmitted, update the launch time based on the cycle period. However Hahm teach,  para. 38, “The various types of electronic devices, which are connected to the Internet of Things (IoT), can periodically transmit data packets, which include created or collected information, to another electronic device that is connected to the Internet of Things (IoT)”.  
Choe, Maheshwari and Hahm are analogous because they pertain to the field of sensor network communication and, more specifically, to sensor transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hahm in the system of Choe and Maheshwari to be able to assign a transmission window to the collecting device to transfer the obtained data to the remote central device (e.g. server). The motivation for doing so would have been to ensure the transmission of the sensor data avoiding collision and interference. 
Regarding claims 36-37 and 44-45 the limitations of claims 36-37 and 44-45, respectively, are rejected in the same manner as analyzed above with respect to claims 28-29, respectively.

Claim(s) 31, 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (U.S. Pub. 20170235614) in view of Maheshwari et al. (U.S. Pub. 20130079048) further Jeong et al. (U.S. Pub. 20170251471). 
 Regarding claim 31 Choe and Maheshwari does not specifically disclose, wherein the at least one processor is to associate a transmission duration with the packet descriptor, the transmission duration to define a duration of time over which the sensor data is to be transmitted para. 42, “a time which is taken in transferring sensor information from a node transmitting the sensor information to a last end node collecting the sensor information should not be longer than the maximum data transmission latency time which is allowable”.  
Choe, Maheshwari and Jeong are analogous because they pertain to the field of sensor network communication and, more specifically, to sensor transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong in the system of Choe and Maheshwari to be able to assign a limited transmission window to the collecting device to transfer the obtained data to the remote central device (e.g. server). The motivation for doing so would have been to ensure the transmission of multiple sensors data avoiding collision and interference. 
Regarding claims 39 and 47 the limitations of claims 39 and 47, are rejected in the same manner as analyzed above with respect to claims 31.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tong et al. (U.S. Pub. 20190180493) which disclose(s) animation simulation of biomechanics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471